  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ    08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                              Case No. 18-25876 / KCF
  Frances M. Taylor
  Robert Z Taylor                                             Hearing Date: November 28, 2018 10:00 am

                                                              Judge: Kathryn C. Ferguson
                                    Debtor(s)
                                                              Chapter: 13


                         TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

               1) Must provide a copy of TD Bank Savings account for current quarter of 2018. 2)
               Need copy of auto insurance renewal.

           The debtor(s) is not paying all disposable income into the plan pursuant to either
           Schedules I & J or Form 22C based upon the Trustee's review of the income and tax
           returns provided.    The Trustee's calculations are higher for the following reason(s):
           Income verifies higher on Schedule I.    Net income is $1,042.80. Plan length may be
           shortened.

           The Plan provides for payment on unsecured claims of less than that which would be
           distributed upon liquidation under Chapter 7, as prohibited by 11 U.S.C. § 1325(a)(4):
           There is $2000 equity in 2011 Ford F150 and $1000 equity in 2000 Subaru and $15,571.06
           in TD Bank Savings Account. Plan must remain 100%.

           1) Must amend the Disclosure Statement to pay fees through the plan.
           2) Must resolve estimated IRS priority and unsecured claims


WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.


                                                                /s/   Albert Russo
                                                                Albert Russo
                                                                Standing Chapter 13 Trustee
                                                                by: Mary Krieger, Staff Attorney
